DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 9 have been amended and entered into the record.
Response to Arguments
Applicant’s arguments, see page 7-8, filed 09/28/2021, with respect to claims 1 and 9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 07/09/2021 has been withdrawn. 

Allowable Subject Matter
Claim 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest a second electronic control apparatus connected to the first electronic control apparatus via a sub-network that is different from the main network, wherein the first and second sensors and electronic control apparatuses are mounted on the same vehicle as the drive assistant. Rather, the closest prior art of record teaches the second electronic control apparatus mounted on a different vehicle..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/B.R.P./11/17/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661